Case: 12-51100       Document: 00512444409         Page: 1     Date Filed: 11/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 18, 2013
                                     No. 12-51100
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff – Appellee

v.

MARTIN AMADO MEDELLIN,

                                                  Defendant – Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:10-CR-620-2


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Martin Amado Medellin pleaded guilty, pursuant to a written plea
agreement, to one count of possession with intent to distribute more than 100
kilograms of marijuana. The district court sentenced Medellin to 84 months in
prison. On appeal, Medellin argues that in determining his sentence, the district
court erred by failing to give him credit for accepting responsibility for his
offense.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51100     Document: 00512444409   Page: 2   Date Filed: 11/18/2013

                                No. 12-51100

      The Government has moved to dismiss the appeal based on the
waiver-of-appeal provision in the plea agreement.        In his written plea
agreement, Medellin agreed to waive his right to appeal his conviction or
sentence, although he reserved his right to appeal a sentence exceeding the
statutory maximum and the right to raise claims based on prosecutorial
misconduct or ineffective assistance of counsel. The issue raised by Medellin
does not fall within the listed exceptions to the appeal waiver. Nothing in the
record indicates that his waiver of appeal was not knowing and voluntary. See
United States v. McKinney, 406 F.3d 744, 746–47 (5th Cir. 2005). Medellin does
not oppose the Government’s argument that his appeal is barred by the waiver
of appeal provision.
      Thus, the Government’s motion for summary affirmance is GRANTED.
See United States v. Holy Land Found. for Relief & Dev., 445 F.3d 771, 781 (5th
Cir. 2006). The Government’s alternative motion to extend the time to file its
brief is DENIED.
      AFFIRMED.




                                      2